*318Determination of respondent Police Commissioner, dated March 23, 2002, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [James Yates, J.], entered March 6, 2003) dismissed, without costs.
The finding that petitioner subjected an individual to sexual contact without her consent is supported by substantial evidence, including, in particular, the victim’s testimony. No basis exists to disturb respondent’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). The penalty does not shock our sense of fairness. We note petitioner’s plea of guilty to another specification charging him with illegal use of a cable box. Concur—Buckley, P.J., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.